Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-10 are pending in the application. Claim 1-4, 6, and 10 are amended.

Drawings
The drawings are objected to because [0018] was amended to read “vertical supports 120”, but the structure being called to contains “outer square-tube receiving collars 114” which would be “vertical supports 121” that is still missing its numerical marker. Attached is an annotated image of the structure believed to be calling to in the paragraph with the correct numerical marker.   

    PNG
    media_image1.png
    763
    1122
    media_image1.png
    Greyscale


The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[0018] “vertical supports 120” should read “vertical supports 121”;
[0019] “receiving members 114” should read “square tube receiving collars 114"”.  
Appropriate correction is required.

Claim Objections
Claim 10 objected to because of the following informalities:  
Claim 10, line 5 "upwardly extending pins" and Claim 10, line 7 "the pins" are unclear if these are the same structural elements.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially parallel" in Claim 1 is a relative term which renders the claim indefinite. The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In such a cage, any part can be considered "substantially parallel" to another since the specification lacks a frame of reference for the footers to be considered "substantially parallel" to “a lower edge of each of the first and second side panels”. 
Claim 9 recites the limitation "the side panels" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 1 refers to ''first and second side panels," but it is unclear if "the side panels" refers to the first, second, or both side panels. For examination purposes, "the side panels" will be construed to mean both ''first and second side panels".
Claim 10 recites the limitation "the pins" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 10 refers to ''upwardly extending pins," but it is unclear if "the pins" and “upwardly extending pins” are the same structure. For examination purposes, "the pins" will be construed to mean “upwardly extending pins”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US 15431060), hereinafter Jiang, in view of http://www.propertyarmor.net/products/air-conditioner-cages/pro-series/slammer/, hereinafter Property Armor, in further view of Arendsee (US 9752372) and Stanton (US 15409715).
Regarding Claim 1, Jiang teaches “A system for guarding an outdoor item against theft ([0001] “storage container”; Figure 1 “a deck box 10”), the system comprising: a front panel (Figure 1 “a front panel 12”); first (Figure 1 “a first side panel 16”) and second side panels (Figure 1 “a second side panel 18”); a rear panel (Figure 1 “a rear or back panel 14”); a lockable top cover (Figure 1 [0019] “A locking feature” line 5“from the lid 22”) hingedly attached at a top of the rear panel (Figure 5A [0030] “lid 22 is assembled to the back panel 14 via a hinge 64”); the first and second side panels (Figure 1 “ a first side panel 16”and “a second side panel 18”) each having lateral edges (Figure 4A and 4B “the guides 48, 49”) configured to be connected onto lateral edges (Figure 4A and 4B “opposing rails 54”) of the front (Figure 1 “a front panel 12”) and rear panels (Figure 1 “a rear or back panel 14”), the first (Figure 1 “ a first side panel 16”) and second side panels (Figure 1 “a second side panel 18”), front (Figure 1 “a front panel 12”) and rear panels (Figure 1 “a rear or back panel 14”), and top panel (Figure 1 “lid 22”) together establishing a protective cage ([0001] “storage container”; Figure 1 “a deck box 10” [0004] “a deck box includes … a pair of side panels that slidably connect… a front panel that slidably connects to the side panels, and a back panel that slidably connects to the side panels. The back panel has a plurality of first hinge members integrally formed therewith. A lid has a plurality of second hinge members integrally formed therewith that engage with the first hinge members to define a hinged connection between the lid and the back panel.”); the top panel (Figure 1 “lid 22”), when rotated to rest on top of the front, first and second side, and rear panels completing an enclosing cage ([0032] “This hingedly connects the lid 22 to the back panel 14, allowing the lid 22 to pivot with respect to the back panel 14 and open and close the deck box 10.” Figures 1 and 2),” “and a plurality of footers, each having a hole (Figure 3C [0036] “the feet 72 can be provided with an aperture 73 defined therein for a screw, bolt, nail, or other fastener to mount the deck box”).”
Jiang does not teach “the top panel also comprising angle-iron members enabling the top to nest inside an inner upper edge of each of the first and second side panels, and front and rear panels;” and “, the plurality of footers each being contained within opposed angle iron lower ends for each of the front and rear panels, the footers being substantially parallel with a lower edge of each of the first and second side panels after installation, the footers enabling securement of the front and rear panels onto a supporting surface below the cage, thus securing all of the front, rear, and first and second side panels against removal.”
Property Armor teaches an ac cage. Property Armor further teaches “the top panel (Fig. 1 annotated) also comprising angle-iron members (Fig. 1) enabling the top (Fig. 1 annotated) to nest (Fig. 2 annotated) inside an inner upper edge of each of the first (Fig. 1 annotated) and second side panels (Fig. 1 annotated), and front (Fig. 1 annotated) and rear panels (Fig. 1 annotated) (Fig. 1 shows the ac cage open; Fig 2 shows the top closed inside the side panels with a lip on top of the top of the front panel).”

    PNG
    media_image2.png
    663
    881
    media_image2.png
    Greyscale
     
    PNG
    media_image3.png
    572
    632
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang to incorporate the teachings of Property Armor to change the “lid 22” of Jiang to the annotated lid of angle iron enclosed inside the annotated front, rear and two side panels closing the cage (Property Armor) for the expanded metal design helps prevent storm damage and vandalism.
Property Armor does not teach “the plurality of footers each being contained within opposed angle iron lower ends for each of the front and rear panels, the footers being substantially parallel with a lower edge of each of the first and second side panels after installation, the footers enabling securement of the front and rear panels onto a supporting surface below the cage, thus securing all of the front, rear, and first and second side panels against removal.”

    PNG
    media_image4.png
    527
    358
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    776
    408
    media_image5.png
    Greyscale
Arendsee teaches security enclosure. Arendsee further teaches “the plurality of footers (Fig. 20 “A surface mount 70”) each being contained within opposed angle iron lower (Fig. 20 Angle iron annotated) ends for each of the front and rear panels (Fig. 7 “panels 12”), the footers being substantially parallel with a lower edge of each of the first and second side panels after installation (Fig. 7 is annotated to show “side panels 12” bottom edge parallel with the “surface mount 70”).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor to incorporate the teachings of Arendsee to include the constraint of “surface mount 70” inside angle iron to secure “security enclosure 10” to a surface to the “feet 72” of Jiang to discourage and not allow thieves access to “the bolts and nuts can be reached and removed by conventional tools” [Arendsee col. 2 lines 6-7].
Arendsee does not teach “the footers enabling securement of the front and rear panels onto a supporting surface below the cage, thus securing all of the front, rear, and first and second side panels against removal.”
Stanton teaches “the footers (Figure 1 [0019] "feet portions which have openings (element 32) for receiving an anchor bolt or screw") enabling securement of the front and rear panels (Figure 1 “Two or more side panel” element 13) onto a supporting surface below the cage ([0019] “otherwise affixed to the surface to further secure anti-theft enclosure 11 around A/C unit 10”), thus securing all of the front, rear, and first and second side panels against removal (Figure 2, 3, and 4 Pg. 10 lines 19-20 “perimeter panels can only be disassembled from each other by lifting the connecting elements 33 out of the mating elements 31” [0023] “Accordingly, rear panel 15 can only be removed from side panels 13 by lifting the connecting elements 33 out of the mating elements 31 of side panels 13 and the three panels are prevented from removal by lateral forces” [0026] “Therefore, front panel 17 can only be removed from side panels 13 by lifting the connecting elements 33 out of the mating elements 31 of side panels 13 and the three panels are prevented from removal by lateral forces.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor, in further view of Arendsee to incorporate the teachings of Stanton to include “feet portions” to affix the “anti-theft enclosure 11” surface preventing removal by lateral forces to “feet 72” securing the “front panel 12,” “first side panel 16,” “second side panel 18,” and “rear or back panel 14” of “deck box 10” of Jiang to "protected against theft and vandalism by controlling physical access" (Stanton, pg. 1, col. 1, paragraph [0002] lines 11-12) for "theft of such units therefore represents a significant financial loss" (Stanton, pg. 1, col. 1, paragraph [0003] lines 3-4) while allowing the storage container to "accommodate service tools and instruments which may periodically inserted into the A/C unit for various reasons," "obviously necessary for service personnel to be able to access the A/C unit's internal components to perform these and other customary service operations (Stanton, pg. 1, col. 1-2 paragraph [0004] lines 3-7)," and "necessary to access the A/C unit unimpeded from multiple sides, without having to maneuver around fixed enclosure components (Stanton, pg. 1, col. 2, paragraph [0004] lines 10-12)."
Regarding Claim 2, Jiang teaches “The system of claim 1 ([0001] “storage container”; Figure 1 “a deck box 10”).”
Jiang does not teach “wherein the lateral edges of the front and rear panels include upwardly extending pins configured to receive corresponding receiving collars formed on the lateral edges of each of the first and second side panels.”
Stanton teaches "an anti-theft enclosure for encompassing an outdoor air conditioning unit" see paragraph [0001]. Stanton further teaches “wherein the lateral edges of the front and rear panels (Figure 1 “oppositely arranged end post” element 25) include upwardly extending pins (Figure 1 “connecting element 33”) configured to receive corresponding receiving collars formed on the lateral edges of each of the first and second side panels (Figure 2 “Mating element 31 on each of the two end post 25”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor, in further view of Arendsee to incorporate the teachings of Stanton to include to modify the sliding track feature on the corners of the panels taught in Jiang to use the connecting element and mating element on each of the two end post system in order to reduce the material used along the side panels to connect the mating panels of the storage container to be "relatively simple in design and economical to manufacture (Stanton, [0031] lines 3-4)."
Regarding Claim 3, Jiang teaches “The system of claim 2 ([0001] “storage container”; Figure 1 “a deck box 10”).”
Jiang does not teach “wherein the upwardly extending pins extend upward from blocks, the blocks being mounted inside angled upright members at the lateral edges of each of the front and rear panels.”
Stanton teaches “wherein the upwardly extending pins (Figure 1 “connecting element 33”) extend upward from blocks, the blocks (Figure 1 “a bottom rail 23” and “top rail 21”) being mounted inside angled upright members at the lateral edges of each of the front and rear panels.”
The broadest reasonable interpretation of the "upwardly extending pins" and the "receiving collars" is a system for connecting two elements, and the directional term of upwardly is interpreted as structure "element 33 (Stanton)" which is erected out of the mounted structure of the blocks being "element 23 and 21 (Stanton)" and therefore considered as being extended upward. 
Regarding Claim 4, Jiang teaches “The system of claim 3 ([0001] “storage container”; Figure 1 “a deck box 10”) wherein a clearance between ([0026] Each rail 56 is sized and configured to fit within one of the guides 48, 49 of both side panels 16, 18)” and “an inside surface of the angled upright members is the same as a thickness of at least a portion of ([0026] Each rail 56 is sized and configured to fit within one of the guides 48, 49 of both side panels 16, 18).”
Jiang does not teach “the upwardly extending pins” and “each corresponding receiving collar.”
Stanton teaches “the upwardly extending pins (Figure 1 “connecting element 33”)” and “each corresponding receiving collar (Figure 2 “element 31”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor, in further view of Arendsee to incorporate the teachings of Stanton to include to modify the sliding track feature on the corners of the panels taught in Jiang to use the connecting element and mating element on each of the two end post system in order to reduce the material used along the side panels to connect the mating panels of the storage container to be "relatively simple in design and economical to manufacture (Stanton, Paragraph [0031])."
Regarding Claim 5, Jiang teaches “The system of claim 1 ([0001] “storage container”; Figure 1 “a deck box 10”) wherein the top cover is made to be lockable to the top of the front panel ([0019] “A locking feature may also be integrally molded therewith, such as a hook extending from the lid 22 that extends through an opening in the front panel 12, as shown in Figure 1.”) thus containing the side panels (Figure 1 “a first side panel 16”and “a second side panel 18”).”
Jiang does not teach “against removal without first unlocking the top cover.”
Stanton teaches “against removal without first unlocking the top cover ([0028] "top panel 19 rest on the top rails 21 of panels 13, 15, and 17, thereby securing the panels 13, 15, and 17, into position;" [0014] "without top panel" "the rear panel" "detached from the side panels;" [0015] "without a top panel" "the front panel being detached from the side panels").”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor, in further view of Arendsee to incorporate the teachings of Stanton to include the teaching of Stanton's securement of the panels under the top panel to reinforce the locking feature taught in Jiang. It is obvious that the ability of removing 
Regarding Claim 8, Jiang teaches “The system of claim 1 ([0001] “storage container”; Figure 1 “a deck box 10”) wherein only the front and rear panels (Figure 1 and 2 “the side panels 16, 18”) are configured for fastening to the supporting surface (Figure 3C [0036] “the feet 72 can be provided with an aperture 73 defined therein for a screw, bolt, nail, or other fastener to mount the deck box to the underlying surface.”).”
Regarding Claim 9, Jiang teaches “The system of claim 1 ([0001] “storage container”; Figure 1 “a deck box 10”) wherein the side panels (Figure 1 and 2 “the side panels 16, 18”),” and “when the top cover (Figure 1 “the lid 22”) is opened while the front and rear panels (Figure 1 “the lid 22” and “a front panel 12” and “a rear or back panel 14”).”
Jiang does not teach “after installation, are configured to be lifted up and removed” and “remain fastened.”
Stanton teaches “after installation, are configured to be lifted up and removed ([0023] "rear panel 15 can only be removed from side panels 13 by lifting the connecting elements 33 out of the mating elements 31 of side panels 13" and [0026] “Therefore, front panel 17 can only be removed from side panels 13 by lifting the connecting elements 33 out of the mating elements 31 of side panels 13 and the three panels are prevented from removal by lateral forces.”)” and “remain fastened ([0019] "adjustable panel legs can be cemented or otherwise affixed to the surface to further secure").”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor, in further view of Arendsee to incorporate the teachings of Stanton to include to include the ability to remove front and rear panels of 
Regarding Claim 10, Jiang teaches “A cage for the protection of outdoor appliances  ([0001] “storage container”; Figure 1 “a deck box 10”), the cage  ([0001] “storage container”; Figure 1 “a deck box 10”) comprising: first (Figure 1 “a front panel 12”) and second end (Figure 1 “a rear or back panel 14”) panels opposing one another” and “first and second side panels (Figure 1 and 2 “the side panels 16, 18”) having forward and rearward edges adapted to be lowered onto and slid downward(Fig. 4A [0023] “to be slideably received within a guide 28 of a corresponding one of the side panels 16, 18.” [0038] “sliding downward”)”; “a top (Figure 1 “lid 22”) being hinged (Figure 5A [0030] “lid 22 is assembled to the back panel 14 via a hinge 64”) onto one of the first and second end panels (Figure 1 “a rear or back panel 14”) to be rotated up and be securable onto (Figure 1 [0019] “A locking feature” line 5“from the lid 22”).”
Jiang does not teach “and configured for securement to a supporting surface; upwardly extending pins on the inside of each lateral edge of the first and second panels;” and “on the pins to be secured thereto; all of the first and second side panels and the first and second end panels being of substantially the same height and width for the purpose of facilitating each of the first and second side panels and the first and second end panels being boxed together for sale” and “and nested inside a top of each of the first and second end panels and a top of each of the first and second side panels to complete the cage; footers at the bottom of both of the first and second end panels, the footers configured to secure the first and second end panels to a supporting surface below the cage; and one or both of the first and second side panels being removable upon the top being removed for maintenance.”
Property Armor teaches “(Fig. 1 annotated lid) nested (Fig. 1 shows the ac cage open; Fig 2 shows the top closed inside the side panels with a lip on top of the top of the front panel) inside a top of each of the first and second end panels (Fig. 1 front panel and rear panel annotated) and a top of each of the first and second side panels (Fig. 1 side panels annotated) to complete the cage (Fig. 1 and 2 “ac cage”).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang to incorporate the teachings of Property Armor to change the “lid 22” of Jiang to the annotated lid of angle iron enclosed inside the annotated front, rear and two side panels closing the cage (Property Armor) for the expanded metal design helps prevent storm damage and vandalism.
Property Armor does not teach “configured for securement to a supporting surface; upwardly extending pins on the inside of each lateral edge of the first and second panels;” and “on the pins to be secured thereto; all of the first and second side panels and the first and second end panels being of substantially the same height and width for the purpose of facilitating each of the first and second side panels and the first and second end panels being boxed together for sale” and “footers at the bottom of both of the first and second end panels, the footers configured to secure the first and second end panels to a supporting surface below the cage; and one or both of the first and second side panels being removable upon the top being removed for maintenance.”
Arendsee teaches “all of the first and second side panels and the first and second end panels being of substantially the same height and width (Fig. 3 denotes the front, back and both side panels as “12” inherent that they are the same size if the same element numeral denotes them which makes the easier to box together) for the purpose of facilitating each of the first and second side panels and the first and second end panels being boxed together for sale (Fig. 3 denotes the front, back and both side panels as “12” inherent that they are the same size if the same element numeral denotes them which makes the easier to box together)” and “footers (Fig. 20 “A surface mount 70”) at the bottom of both of the first and second end panels (Fig. 7 and 11 “12”), the footers (Fig. 20 “A surface mount 70”) configured to secure the first and second end panels (Fig. 7 and 11 “12”) to a supporting surface below the cage (Fig. 20 “A surface mount 70” col. 4 lines 8-9 “A surface mount 70 secures the security enclosure 10 to the surface.” Angle iron annotated).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor to incorporate the teachings of Arendsee to include the inherently similarly sized perimeter “panels 12” (Arendsee) to the “front panel 12,” “a first side panel 16,” “a second side panel 18,” and “a rear or back panel 14” (Jiang) for ease of manufacturing and ease of maintenance and the constraint of the “surface mount 70” inside angle iron to secure “security enclosure 10” to a surface to the “feet 72” of Jiang to discourage and not allow thieves access to “the bolts and nuts can be reached and removed by conventional tools” [Arendsee col. 2 lines 6-7].
Arendsee does not teach “configured for securement to a supporting surface; upwardly extending pins on the inside of each lateral edge of the first and second panels;” and “on the pins to be secured thereto;” and “one or both of the first and second side panels being removable upon the top being removed for maintenance.”
Stanton teaches “configured for securement to a supporting surface; upwardly extending pins (Figure 1 “connecting element 33”;) on the inside of each lateral edge of the first and second panels (Figure 1 “a bottom rail” element 23 and “top rail 21”)”;” and “on the pins (Figure 1 “connecting element 33”;) to be secured thereto;” and “one or both of the first and second side panels being removable upon the top being removed for maintenance (Figure 2, 3, and 4; feet portions “32” Pg. 10 lines 19-20 “perimeter panels can only be disassembled from each other by lifting the connecting elements 33 out of the mating elements 31” and [0019] “otherwise affixed to the surface to further secure anti-theft enclosure 11 around A/C unit 10”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor, in further view of Arendsee to incorporate the teachings of Stanton to incorporate the teachings of Stanton to include to modify the sliding track feature on the corners of the panels taught in Jiang to use the connecting element and mating element on each of the two end post system in order to reduce the material used along the side panels to connect the mating panels of the storage container to be "relatively simple in design and economical to manufacture (Stanton, Paragraph [0031])" and to include “feet portions” to affix the “anti-theft enclosure 11” surface preventing removal by lateral forces to “feet 72” securing the “front panel 12,” “first side panel 16,” “second side panel 18,” and “rear or back panel 14” of “deck box 10” of Jiang to "protected against theft and vandalism by controlling physical access" (Stanton, pg. 1, col. 1, paragraph [0002] lines 11-12) for "theft of such units therefore represents a significant financial loss" (Stanton, pg. 1, col. 1, paragraph [0003] lines 3-4) while allowing the storage container to "accommodate service tools and instruments which may periodically inserted into the A/C unit for various reasons," "obviously necessary for service personnel to be able to access the A/C unit's internal components to perform these and other customary service operations (Stanton, pg. 1, col. 1-2 paragraph [0004] lines 3-7)," and "necessary to access the A/C unit unimpeded from multiple sides, without having to maneuver around fixed enclosure components (Stanton, pg. 1, col. 2, paragraph [0004] lines 10-12)."

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US '060) in view of Property Armor, in further view of Arendsee (US '372), Stanton (US '715), and Anderson et al. (US 20120199600), hereinafter Anderson.
Regarding Claim 6, Jiang teaches “The system of claim 5  ([0001] “storage container”; Figure 1 “a deck box 10”) wherein: (i) the top cover (Figure 1 "the lid 22");” and “each of the front (Figure 1 “a front panel 12”), first (Figure 1 “a first side panel 16”) and second side (Figure 1 “a second side panel 18”), and rear panels (Figure 1 “a rear or back panel 14”); and (iii) the top cover (Figure 1 "the lid 22") is made lockable onto the front panel ([0019] “A locking feature” line 5 “from the lid 22”).”
Jiang does not teach “has outer edges defined by a horizontally outwardly extending abutment portion and a downwardly extending lip; (ii) the lip is received inside, and a surface of the abutment portion rests atop” and “by aligning an outside hole made through the downwardly extending lip, and aligned with an inside hole made on the top of the front panel.”
Stanton teaches “by aligning an outside hole made through the downwardly extending lip (Figure 3 "a lock plate" element 35; Figure 4 "lock ring" element 37), and aligned with an inside hole made on the top of the front panel (Figure 3 "a lock plate" element 35; [0029] "lock plate 35 being provided with a lock hasp").”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor, in further view of Arendsee to incorporate the teachings of Stanton to include to include the aligning of the lock plate's hole and the lock ring's hole to make the top cover lockable to the front panel which would permit the device to be "protected against theft and vandalism by controlling physical access" (Stanton, [0002]) for "theft of such units therefore represents a significant financial loss" (Stanton, paragraph [0003]). Further motivation would be the need for the storage container "must accommodate service tools and instruments which may periodically inserted into the A/C unit for various reasons," "obviously necessary for service personnel to be able to access the A/C unit's internal components to perform these and other customary service operations (Stanton, [0004])," and "necessary to access the A/C unit unimpeded from multiple sides, without having to maneuver around fixed enclosure components" (Stanton, [0004]) with "minimum of effort being required for the disassembly" (Stanton, [0005]).
Stanton does not teach “has outer edges defined by a horizontally outwardly extending abutment portion and a downwardly extending lip; (ii) the lip is received inside, and a surface of the abutment portion rests atop.”
Anderson teaches "a system for guarding an outdoor item against theft." Anderson further teaches “has outer edges defined by a horizontally outwardly extending abutment portion (Figure 1 pg. 3, col. 6, paragraph [0045] linesl9-20 "upstanding lip 92 which extends along the back and sides of the lid") and a downwardly extending lip; (ii) the lip is received inside ([0045] "groove 91 (FIG. 4) which extends around an outer periphery of the lid"), and a surface of the abutment portion rests atop (Figure 4 pg. 3, col. 6, [0045] lines 17 -19 "The ridge 94 and groove 91 mate together to form a seal between the lid and the main portion of the deck box").”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor, in further view of Arendsee and Stanton to incorporate the teachings of Anderson to include the downwardly lip to be received inside the cage of panels and the upwardly lip to seal the lid and the main portion of the storage container made of panels, therefore "these indents provide the correct alignment" (Anderson [0045]).
Regarding Claim 7, Jiang teaches “The system of claim 6 ([0001] “storage container”; Figure 1 “a deck box 10”).”
Jiang does not teach “a tab extending out and over the outside hole for the purpose of preventing cutting of a lock.”
Stanton teaches “a tab extending out (Figure 4 “lock ring” element 37) and over the outside hole for the purpose of preventing cutting of a lock (Figure 3 “ a lock plate” element 35 and Figure 4 “lock ring” element 37).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jiang in view of Property Armor, in further view of Arendsee to incorporate the teachings of Stanton to include the lock ring and the lock plate taught by Stanton to the locking feature of Jiang to prevent the cutting of a lock that protects the items in the storage container through the teaching of Stanton for "security against bolt cutters (Stanton, [0029])."

Response to Arguments
Applicant’s arguments, see page 9 of 10 last two lines, filed 11/04/2020, with respect to the previous rejection(s) of claim(s) 1-10 under 102 and 103 have been fully considered and are persuasive.  Therefore, the previous grounds of rejection have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jiang (US 15431060), in view of Property Armor and Anderson (US 20120199600). These new grounds of rejection have been applied to address the newly presented claim limitations as detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dowdy et al. teaches a hinged attached panel system for protecting outdoor units as an alternative to Jiang;
Baldwin et al. teaches a sealing lip to assist in sealing the closure of the top panel to the system as an alternative to Anderson;
Arendsee teaches a security enclosure for equipment having four side panels with engagement openings received on a surface as an alternative to Stanton.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736